DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	Applicant’s amendments to claims 16-18, and 20 are acknowledged by the Examiner.
	Applicant’s cancelation of claims 13 and 19 are acknowledged by the Examiner.
	Applicant’s amendments to claims 11, 16, and 20 have overcome the rejections under 35 U.S.C. 112(b). Therefore the rejections under 35 U.S.C. 112(b) have been withdrawn.
	Applicant’s cancelation of claim 19 has rendered the rejection under 35 U.S.C. 112(b) moot. Therefore the rejection under 35 U.S.C. 112(b) with regards to claim 19 have been withdrawn.
	Claims 1-12, 14-18, and 20 are currently pending in the application.
Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-12 and 14-20, Applicant asserts that the West (US 2004/0230150 A1) does not teach at least one rear torso strap coupled to the at least one left and right thigh straps. Examiner respectfully disagrees and asserts that West does in fact disclose this limitation, as stated in the Non-Final Office Action (see Non-final [0006]) that it is established that West’s rear torso strap (as indicated by Rear 62 in the non-final) is coupled to thigh strap 12 or 14 via the connecting straps 174 and 134 (see West [0041]; see Figure 2).
.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Applicant argues that there is no motivation to combine the references of West and Turner due to the fact that the thigh supports of West are provided with outwardly facing hook and loop fastening portions, intended to connect the thigh support portions to a powered gait orthosis. Applicant further argues that a modification of West to include the attachment devices also provided on a left and right thigh strap as taught by Turner would destroy and render West unsatisfactory for its intended use. Examiner respectfully disagrees and first asserts that while West is initially designed as a harness to be connected to a gait orthosis device, the device of West is drawn to a harness which can be used for a plethora of other intended uses, and is not limited to only being a harness to be used on an assisted gait .

    PNG
    media_image1.png
    1702
    2586
    media_image1.png
    Greyscale

In regards to the specific example to which West and Turner fail to disclose, Examiner respectfully disagrees and asserts, West alone discloses the features of claim 4 as explained below in the body of the rejection.
In regards to the argument that the combination of 13a, 13b, and 11 not forming a strap based on even the broadest interpretation of the claim. The Merriam-Webster dictionary defines strap as “a narrow usually flat strip or thong of a flexible material and especially leather used for securing, holding together, or wrapping” (see https://www.merriam-webster.com/dictionary/strap). Therefore since 13a, 13b, and 11 as a unitary structure secures the device to a user, the combination is construed to be a strap. Applicant then asserts that 13A, 13B, and 11 do not couple to 62. Examiner also respectfully disagrees with this statement and points .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 14-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 2004/0230150 A1) in view of Turner (US 2008/0011545 A1).
In regards to claim 1, West discloses a birthing harness (harness; see [0017]; see Figures 1 and 2) for supporting a female during birthing, comprising: 
at least one left thigh strap (12; see [0017]; see Figures 1 and 2) configured to fit around a left thigh of a female (see Figure 1); 
at least one right thigh strap (14; see [0017]; see Figures 1 and 2) configured to fit around a right thigh of the female (see Figure 1); 
at least one rear torso strap (rear 62; see [0027] in reference to 4 different, identical suspension strap means 60 (2 on the front, 2 on the rear); see Figure 2) coupled to the at least one left and right thigh straps (12 and 14; rear 62 is coupled to 12 and 14 via 134 and 174; see Figure 2), and configured to extend along a back torso of the female (see Figure 2), the at least one rear torso strap (rear 62) comprising a third attachment device (76; see [0029]; see Figures 1 and 2); and 
at least one upper body strap (front 62; see [0027]; see Figure 1) coupled to the at least one rear torso strap (rear 62; coupled via 70; see [0028]; see Figures 1 and 2) and configured to fit around an upper body portion of the female (front 62 fits around the front half portion of a user; see Figure 1).
West does not explicitly disclose that the harness is intended to be used as a “birthing” harness. Though intended use does not inhibit the structure, design, or disclosure of West, for full clarity it is obvious that West’s harness may be used by a woman who is giving birth.
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have known that the intended use for birthing, does not inhibit the structure, design or disclosure of West and West is fully capable of being used as a birthing harness. 
West does not disclose a left thigh strap comprising a first attachment device, a right thigh strap comprising a second attachment device, and wherein each of the first, second, and third attachment devices is coupleable to a support line of an overhead support mechanism, such that at least some of the weight of the female is supported by the overhead support mechanism via the birthing harness.	However, Turner teaches an analogous harness (10; see [0029]; see Figure 6) comprising an analogous left thigh strap (left 16; see [0029]; see Figure 6), an analogous right thigh strap (right 16; see [0029]; see Figure 6); and an analogous rear torso strap (rear portion of 26; see Figure 6) coupled to the left and right thigh straps (left and right 16 coupled to 26 via left and right 100; see Figure 6) comprising an analogous third attachment device (82; see [0051]; see Figure 7) wherein a left thigh strap (left 16) comprising a first attachment device (left 56; see [0037]; see Figure 6), a right thigh strap (right 16) comprising a second attachment device (right 56; see [0037]; see Figure 6), and wherein each of the first (left 56), second (right 56), and third attachment devices (82) is coupleable to a support line mechanism (left and right 56 couple to connecting straps 18; see [0037]; see Figure 6; 82 couples to strap 20; see [0051]; see Figure 7) of an overhead support (35; see [0048]; see Figure 3), such that at least some of the weight of the female is supported by the overhead support mechanism via the birthing harness (see [0048]) for the purpose of allowing a user to perform the intended task (in the instant case squatting and birthing) while also elevating a user’s legs to at least hip level while suspended reducing venous pooling in the legs and enhancing return blood flow to a user’s heart, reducing the incidence and severity of suspension trauma (see [0048]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the left and right thigh strap, and the rear attachment device as disclosed by West, and to have added the first and second attachment devices, and the support line coupled to an overhead support mechanism as taught by 
In regards to claim 2, West as modified by Turner discloses the invention as discussed above.
West further discloses wherein the at least one left thigh strap (12) comprises a pair of left thigh straps (upper and lower 106; see [0034]; see Figure 1) each configured to fit around the left thigh of the female (upper and lower 106 in combination with 12 fit around the left thigh of the user, this is construed to be configured to fit around the left thigh of the user), and wherein the at least one right thigh strap (14) comprises a pair of right thigh straps (upper and lower 94; see [0034]; see figure 1) each configured to fit around the right thigh of the female (upper and lower 94 in combination with 14 fit around the right thigh of the user; see figure 1).
In regards to claim 3, West as modified by Turner discloses the invention as discussed above. 
	West further discloses wherein the upper body portion of the female is25 shoulders of the female, and wherein the at least one upper body strap (front 62) comprises a left and right shoulder straps (left and right, front 62; see [0027]; see Figure 1) each configured to fit around a shoulder of the female (both front 62 fit around the front half portion of a user, and the top portion of a user’s shoulder; see Figure 1).  
In regards to claim 4, West as modified by Turner discloses the invention as discussed above. 
wherein the at least one rear torso strap (rear 62) comprises left and right rear torso straps (left and right rear 62; see [0027]; see Figure 2) coupled to each other via a sacrum strap (combination of 13a, 13b and 11 form a body portion (construed to be a wide strap; further construed to be a sacrum strap due to the location being around the hips (the sacrum)); see [0022]; see Figures 1 and 2; left and right, rear 62 are coupled to 13a and 13b via 64 and 65 (see [0027]), and are therefore coupled to each other indirectly via 13a and 13b), wherein the left rear torso strap (left rear 62) is coupled to the at least one left thigh strap (12; coupled via 174; see Figure 2), and wherein the right rear torso strap (right rear 62) is coupled to the at least one right thigh strap (14; coupled via 134; see Figure 2), and the sacrum strap (13a, 13b, and 11) is oriented proximate the at least one left thigh strap (12) and the at least one right thigh strap (14) so as to support a sacrum of the female during use (see [0020] in reference to 13a and 13b providing support to a user, construed to be the sacrum based on the location of 13a and 13b; see Figure 2).
In regards to claim 5, West as modified by Turner discloses the invention as discussed above. 
West as modified by Turner does not disclose wherein the first and second attachment devices are coupled to respective left and right thigh straps at a forward position of the thighs of the female, such that, when the female is wearing the birthing harness as supported by the overhead support mechanism, the female is positionable in at least one of a squatting position or back-laying position.
However, Turner further teaches wherein the first and second attachment devices (left and right 56) are coupled to respective left and right thigh straps (left and right 16) at a forward position of the thighs of the female (see Figure 3), such that, when the female is wearing the birthing harness as supported by the overhead support mechanism, the female is positionable in at least one of a squatting position or back-laying position (see [0048] in reference to allowing the user to walk or kneel (and therefore squat); see Figure 3 for back-laying position) for the purpose of allowing a user to perform the intended task (in the instant case squatting and birthing) while also elevating a user’s legs to at least hip level while suspended reducing venous pooling in the legs and enhancing return blood flow to a user’s heart, reducing the incidence and severity of suspension trauma (see [0048]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have further modified the position of the first and second attachment devices coupled to respective left and right thigh straps as disclosed by West as modified by Turner and to have positioned them at a forward position as further taught by Turner in order to have provided an improved left and right thigh strap that would add the benefits of allowing a user to perform the intended task (in the instant case squatting and birthing) while also elevating a user’s legs to at least hip level while suspended (in a back-laying position) reducing venous pooling in the legs and enhancing return blood flow to a user’s heart, reducing the incidence and severity of suspension trauma (see [0048]).
In regards to claim 6, West as modified by Turner discloses the invention as discussed above. 
West as modified by Turner does not disclose wherein the third attachment device is coupled to the at least one rear torso strap and positionable about the back of the female, such that, when the female is wearing the birthing harness as supported by the overhead support mechanism, the female is positionable in a squatting position.
wherein the third attachment device (82; see [0051]; see Figures 7 and 9) is coupled to the at least one rear torso strap (rear 26) and positionable about the back of the female (see Figure 7), such that, when the female is wearing the birthing harness as supported by the overhead support mechanism (35), the female is positionable in a squatting position (see [0048]) for the purpose of allowing a user to perform the intended task (in the instant case squatting and birthing) while also elevating a user’s legs to at least hip level while suspended reducing venous pooling in the legs and enhancing return blood flow to a user’s heart, reducing the incidence and severity of suspension trauma (see [0048]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date to have further modified the position of the third attachment device coupled to the at least one rear torso strap as disclosed by West as modified by Turner and to have positioned it about the back of the user as is further taught by Turner in order to have provided an improved rear torso strap, and an improved third attachment device that would add the benefit of allowing a user to perform the intended task (in the instant case squatting and birthing) while also elevating a user’s legs (while the user is in a suspended position) to at least hip level while suspended reducing venous pooling in the legs and enhancing return blood flow to a user’s heart, reducing the incidence and severity of suspension trauma (see [0048]).
In regards to claim 7, West as modified by Turner discloses the invention as discussed above. 
West as modified by Turner does not disclose wherein the first, second, and third attachment devices are coupled to respective straps of the birthing harness at respective positions about the birthing harness, such that, when the female is wearing the birthing harness as supported by the overhead support mechanism, the female is positionable in at least one of a squatting position or back-laying position.
However, Turner further teaches wherein the first (left 56), second (right 56), and third attachment devices (82) are coupled to respective straps of the birthing harness at respective positions about the birthing harness (see Figures 3 and 6-7), such that, when the female is wearing the birthing harness as supported by the overhead support mechanism (35), the female is positionable in at least one of a squatting position or back-laying position (see [0048]; see Figure 3) for the purpose of allowing a user to perform the intended task (in the instant case squatting and birthing) while also elevating a user’s legs to at least hip level while suspended reducing venous pooling in the legs and enhancing return blood flow to a user’s heart, reducing the incidence and severity of suspension trauma (see [0048]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have further modified the positions of the first, second, and third attachment devices coupled to the respective straps of the harness as disclosed by West as modified by Turner and to have positioned the attachment devices as is further taught by Turner in order to have provided an improved first, second, and third attachment device that would add the benefit of allowing a user to perform the intended task (in the instant case squatting and birthing) while also elevating a user’s legs (while the user is in a suspended position) to at least hip level while suspended reducing venous pooling in the legs and enhancing return blood flow to a user’s heart, reducing the incidence and severity of suspension trauma (see [0048]).
In regards to claim 8, West as modified by Turner discloses the invention as discussed above. 
wherein the at least one left thigh strap (12) comprises a pair of left thigh straps (upper and lower 106; see [0034]; see Figure 1), the at least one right thigh strap (14) comprises a pair of right thigh straps (upper and lower 94; see [0034]; see Figure 1), and the at least one upper body strap (front 62) comprises a pair of shoulder straps (left and right, front 62; see [0027]; see Figure 1) each configured to fit around a respective shoulder of the female (left and right, front 62 fit around the front portion of a user’s shoulder; see Figure 1) wherein the pair of shoulder straps (left and right, front 62) comprises a pair of attachment devices (left and right 76; see [0029]; see Figure 1).
The modification of Turner further teaches a left thigh strap (left 16) comprising a single attachment device (left 56), and a right thigh strap (right 16) comprising a single attachment device (right 56).
West as modified by Turner does not disclose wherein the pair of left and right thigh straps comprises a pair of attachment devices such that each strap supports one attachment device.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pair of left and right thigh straps as disclosed by West as modified by Turner to have included an extra attachment device such that each strap supports one attachment device for the purpose of increasing the amount of support, increasing the stability of the provided support, and provided a back-up attachment device in the case that one were to fail, and because a mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 VI B). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have included an extra attachment device such 
In regards to claim 9, West as modified by Turner discloses the invention as discussed above.
West as modified by Turner further discloses wherein, each of the first (left 56 as taught by Turner), second (right 56 as taught by Turner), and third attachment devices (76 as disclosed by West) comprises a metal ring attached to a respective strap (see West [0029]).
In regards to claim 10, West as modified by Turner discloses the invention as discussed above.
	West further discloses wherein the birthing harness (harness) is removably coupled to the female by a plurality of quick-release attachment mechanisms (51 and 53; see [0025]; see Figure 1) coupled to at least some of the straps (51 and 53 are coupled to 13a and 13b (the construed sacrum strap), as such, 51 and 53 are coupled to at least “some” of the straps).
In regards to claim 11, West as modified by Turner discloses the invention as discussed above.
West further discloses further comprising a pair of handles (handle is defined by the Merriam-Webster dictionary as “a part that is designed especially to be grasped by the hand” (see https://www.merriam-webster.com/dictionary/handle); left and right 66; see [0027]; see Figure 1; left and right 66 are free ends of each lower strap that are capable of being gripped by the user, as such left and right 66 are construed to be handles) coupled to the at least one upper body strap (front 62) at a forward position of the birthing harness (see Figure 1 that 66 is at a forward position of the birthing harness, further 66 couples to front 62 via hook and loop such that the female wearing the birthing harness (harness) can grip the pair of handles (left and right 66) while wearing the birthing harness (harness).
In regards to claim 12, West as modified by Turner discloses the invention as discussed above.
West further discloses wherein the birthing harness size is adjustable by a plurality of strap adjustment devices (70 (coupled to upper body strap front 62; see [0028]), 101 and 102 (hook and loop fasteners of tightening straps coupled to 14 and 12; see [0032]) coupled to at least some of the straps (devices coupling to the aforementioned straps is construed to be coupled to at least some of the straps).
In regards to claim 14, West as modified by Turner discloses the invention as discussed above.
West further discloses wherein the at least one rear torso strap (rear 62) is adjustable in length (see [0028]). 
In regards to claim 15, West as modified by Turner discloses the invention as discussed above. 
West as modified by Turner does not disclose wherein the first, second, and third attachment devices are positioned about the birthing harness such that, when the female is wearing the birthing harness as supported by the overhead support mechanism, the female's spine is oriented generally vertical while the female is in a squatting position.
However, Turner further teaches wherein the first (left 56), second (right 56), and third attachment devices (82) are positioned about the birthing harness (see Figures 3, 6, and 7) such that, when the female is wearing the birthing harness as supported by the overhead support mechanism (35), the female's spine is oriented generally vertical while the female is in a squatting position (see Figure 3 where the users thighs are raised in a construed “squatting” position, the user’s spine is oriented “generally” vertical) for the purpose of allowing a user to perform the intended task (in the instant case squatting and birthing) while also elevating a user’s legs to at least hip level while suspended reducing venous pooling in the legs and enhancing return blood flow to a user’s heart, reducing the incidence and severity of suspension trauma (see [0048]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have further modified the positions of the first, second, and third attachment devices about the harness as disclosed by West as modified by Turner and to have positioned the attachment devices as is further taught by Turner in order to have provided an improved first, second, and third attachment device that would add the benefit of allowing a user to perform the intended task (in the instant case squatting and birthing) while also elevating a user’s legs (while the user is in a suspended position) to at least hip level while suspended reducing venous pooling in the legs and enhancing return blood flow to a user’s heart, reducing the incidence and severity of suspension trauma (see [0048]).
In regards to claim 16, West as modified by Turner discloses the invention as discussed above.
West further discloses wherein: 
the at least one left thigh strap (12) comprises a pair of left thigh straps (upper and lower 106; see [0034]; see Figure 1) configured to fit around the left thigh of the female (see Figure 1), and 
the at least one right thigh strap (14) comprises a pair of right thigh straps (upper and lower 94; see [0032]; see Figure 1) configured to fit around a right thigh of a female (see Figure 1), and 
the at least one rear torso strap (rear 62) comprises a pair of rear torso straps (left and right rear 62; see [0027]; see Figure 2) coupled to the pairs of left and right thigh straps (coupled via 134 and 174; see [0039]-[0041]; see Figure 2), the third attachment device (left and right 76; see [0029]; see Figure 2) of each rear torso strap (left and right rear 62) being coupleable to the overhead support mechanism (see [0029]), and 
the at least one upper body strap (front 62; see [0027]; see Figure 1) comprises a pair of shoulder straps (left and right front 62; see [0027]; see Figure 1) coupled to the pair of rear torso straps (left and right rear 62; left and right front and rear 62 are coupled to each other indirectly via 13a and 13b see Figures 1 and 2), and each configured to fit around shoulders of the female (left and right front 62 fit around the front portion of a user’s shoulders; see Figure 1).
The modification of Turner further teaches a left thigh strap (left 16) comprising a single first attachment device (left 56), and a right thigh strap (right 16) comprising a single second attachment device (right 56).
West as modified by Turner does not disclose each left thigh strap comprising the first attachment device being coupleable to an overhead support mechanism, and each right thigh strap comprising the second attachment device being coupleable to an overhead support mechanism.
However, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the pair of left and right thigh straps as disclosed by West as modified by Turner to have included an extra attachment device 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have included an extra attachment device such that each strap supports one attachment device in order to have provided an improved harness that adds the benefits of increasing the amount of support, increasing the stability of the provided support, and provided a back-up attachment device in the case an attachment device were to fail.
In regards to claim 17, West as modified by Turner discloses the invention as discussed above.
West further discloses a plurality of quick-release attachment mechanisms (upper and lower 51 and 53; see [0025]; see Figure 1) removably coupling the birthing harness to the female.
In regards to claim 18, West as modified by Turner discloses the invention as discussed above.
West as modified by Turner does not disclose wherein the first attachment devices and the second attachment devices are oriented forward of the female's thighs, and wherein the third attachment devices are oriented rearward of the female's back, such that the female is positionable in either a squatting or laying position when supported by the overhead support mechanism.
However, Turner further teaches wherein the first attachment devices (left 56) and the second attachment devices (right 56) are oriented forward of the female's thighs (see Figure 3), and wherein the third attachment devices (82) are oriented rearward of the female's back (see Figure 7), such that the female is positionable in either a squatting or laying position when supported by the overhead support mechanism (35; see [0048]; see Figure 3) for the purpose of allowing a user to perform the intended task (in the instant case squatting and birthing) while also elevating a user’s legs to at least hip level while suspended reducing venous pooling in the legs and enhancing return blood flow to a user’s heart, reducing the incidence and severity of suspension trauma (see [0048]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have further modified the positions of the first, second, and third attachment devices about the harness as disclosed by West as modified by Turner and to have positioned the attachment devices as is further taught by Turner in order to have provided an improved first, second, and third attachment device that would add the benefit of allowing a user to perform the intended task (in the instant case squatting and birthing) while also elevating a user’s legs (while the user is in a suspended position) to at least hip level while suspended reducing venous pooling in the legs and enhancing return blood flow to a user’s heart, reducing the incidence and severity of suspension trauma (see [0048]).
In regards to claim 20, West as modified by Turner discloses the invention as discussed above. 
West as modified by Turner does not disclose wherein the first attachment device and the second attachment device are each oriented forward of the female's thighs, and wherein the third attachment device is oriented rearward of the female's back, such that the female is positionable in either a squatting or laying position when supported by the overhead support mechanism.
wherein the first attachment device (left 56) and the second attachment device (right 56) are each oriented forward of the female's thighs (see Figure 3), and wherein the third attachment device (82) is oriented rearward of the female's back (see Figure 7), such that the female is positionable in either a squatting or laying position when supported by the overhead support mechanism (see [0048]; see Figure 3) for the purpose of allowing a user to perform the intended task (in the instant case squatting and birthing) while also elevating a user’s legs to at least hip level while suspended reducing venous pooling in the legs and enhancing return blood flow to a user’s heart, reducing the incidence and severity of suspension trauma (see [0048]).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have modified the right thigh attachment device, the left thigh attachment device, and the rear attachment device as disclosed by West as modified by Turner and to have positioned the attachment devices as is further taught by Turner in order to have provided an improved attachment device that would add the benefits of allowing a user to perform the intended task (in the instant case squatting and birthing) and to have also added the beneficial function of elevating a user’s legs to at least hip level while suspended reducing venous pooling in the legs and enhancing return blood flow to a user’s heart, reducing the incidence and severity of suspension trauma (see [0048]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Degen (US 5,280,794)
Scales (US 4,911,426)

Hollick (US 4,739,526)
Oeltjen (US 2012/0118296 A1).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MILLER whose telephone number is (571)270-5445.  The examiner can normally be reached on Mon-Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL A MILLER/Examiner, Art Unit 3786                                                                                                                                                                                                        
/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786